UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 20-F (Mark One) o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) or (g)OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-37611 PYXIS TANKERS INC. (Exact name of Registrant as specified in its charter and translation of Registrant’s name into English) Marshall Islands (Jurisdiction of incorporation or organization) 59 K. Karamanli Street Maroussi 15125 Greece +30 (Address of principal executive office) Mr. Antonios C. Backos Senior Vice President Corporate Development & General Counsel 59 K. Karamanli Street Maroussi 15125 Greece Tel: +30 Fax: +30 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered Common Stock, par value U.S. $0.001 per share Nasdaq Capital Market Securities registered or to be registered pursuant to Section 12(g) of the Act. None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the Annual Report.
